Title: From James Madison to the Senate, 25 January 1816
From: Madison, James
To: Senate


                    
                        
                            January 25th 1816
                        
                    
                    Commissions having been issued during the recess of Congress to the following persons as Collectors of direct taxes and internal duties, I now nominate them to the Collectorships respectively annexed to their names.
                    
                        
                            James Madison
                        
                    
                